       Case 1:20-cv-00274-KG-CG Document 12 Filed 06/02/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RANDY J. MATA,

       Plaintiff,

v.                                                              No. CV 20-274 KG/CG

ANDREW SAUL, Commissioner
of the Social Security Administration,

       Defendant.

                               ORDER GRANTING EXTENSION

       THIS MATTER is before the Court on Defendant’s Motion for Extension of Time

to File the Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint

(the “Motion”), (Doc. 11), filed June 1, 2020. The Court, having considered the Motion

and noting it is unopposed, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until July 1, 2020, to

file the certified administrative record and answer Plaintiff’s Complaint, (Doc. 1).

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
